Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  137988                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  SAULT STE. MARIE TRIBE OF CHIPPEWA                                                                    Maura D. Corrigan
  INDIANS,                                                                                             Robert P. Young, Jr.
            Plaintiff/Counter-Defendant/                                                               Stephen J. Markman
            Appellant,                                                                                 Diane M. Hathaway,
                                                                                                                         Justices

  v                                                                 SC: 137988
                                                                    COA: 276712
                                                                    Chippewa CC: 04-007606-CC
  BERNARD BOUSCHOR,
           Defendant/Appellee,
  and
  DANIEL T. GREEN, DAVID E. SCOTT, JAMES
  M. JANNETTA, and DANIEL J. WEAVER,
             Defendants/Counter-Plaintiffs/
             Appellees,
  and
  PAUL W. SHAGEN, JOSEPH M. PACZKOWSKI,
  and JOLENE M. NERTOLI,
             Defendants/Counter-Plaintiffs,
  and
  MILLER, CANFIELD, PADDOCK & STONE,
  P.L.C.,
             Defendant/Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 18, 2008
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals as to the plaintiff’s claim of legal malpractice against the defendant law firm and
  we REINSTATE the judgment of the Chippewa Circuit Court denying the defendant law
  firm’s motion for summary disposition. We agree with the trial court that there were
  outstanding issues of material fact with regard to the defendant firm’s potential legal
  malpractice liability. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2010                    _________________________________________
           p0120                                                               Clerk